Citation Nr: 0937491	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-06 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1961 to 
August 1964.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Indianapolis, Indiana, which denied the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.

In October 2008, the Board remanded the Veteran's claims for 
further development, specifically to attempt to obtain 
additional private treatment records pertaining to his 
claimed tinnitus and to afford him another VA medical 
examination to determine the etiology of his current 
bilateral hearing loss disability.  These actions were 
completed, and in June 2009, the VA Appeals Management Center 
("AMC") issued a Supplemental Statement of the Case 
("SSOC"), which continued to deny the Veteran's claims.  
The claims folder has been returned to the Board for further 
appellate proceedings.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not shown 
to be causally related to a disease, injury or event in 
service.

2.  The Veteran's current tinnitus is not shown to be 
causally related to a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss disability was 
neither incurred in, nor aggravated by active duty service, 
and did not manifest within one year of service separation.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 
3.309(a), 3.385 (2008).
2.  The Veteran's current tinnitus was neither incurred in, 
nor aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

        a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) ( 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated February 
2004, March 2006, September 2006 and November 2008.  The RO 
informed the appellant of the types of evidence needed in 
order to substantiate his claims for service connection; the 
division of responsibility between the appellant and VA for 
obtaining the required evidence; and the RO requested that 
the appellant provide any information or evidence in his 
possession that pertained to such claims.  38 U.S.C.A. 
§5103(a); 38 C.F.R. § 3.159(b).

On March 3, 2006, during the pendency of the Veteran's claim, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

The Board notes that the Veteran was given appropriate notice 
according to Dingess in the September 2006 and November 2008 
letters.  To the extent there was any error in the timing of 
such notice, however, since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned in 
regard to these matters are rendered moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

        b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service private 
treatment records and VA examination reports dated April 2004 
and March 2009.  Additionally, the claims file contains the 
Veteran's statements in support of his claims.  The Veteran 
has not referenced any other outstanding records that he 
wanted VA to obtain or that he felt were relevant to his 
claims.


As noted above, in November 2008, the Board remanded the 
Veteran's claims in order to afford him another VA 
examination to determine the etiology of his current 
bilateral hearing loss and tinnitus.  The examination report 
shows that the VA examiner reviewed the complete claims 
folder, including the Veteran's service and post-service 
treatment records, elicited from the Veteran his history of 
hearing loss complaints and symptoms, and provided clinical 
findings detailing the results of her examination.  She 
further provided a complete rationale for her opinion that 
the Veteran's current hearing disorders are not related to 
his active military service.  For these reasons, the Board 
concludes that the examination report in this case is 
adequate upon which to base a decision.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claims.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, service connection for organic diseases of the 
nervous system, such as hearing loss, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) ( 2008).
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
("ASA").  Since November 1, 1967, those standards have been 
set by the International Standards Organization ("ISO")-
American National Standards Institute ("ANSI").  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards.

III. Analysis

The Veteran asserts that he has bilateral hearing loss and 
tinnitus as a result of exposure to acoustic trauma during 
active service.  Specifically, he contends that for over two-
and-a-half years, he worked as a mechanic on jeeps, heavy 
trucks and missile generators, and that his having to work on 
noisy, running equipment in a confined space without hearing 
protection resulted in his bilateral hearing loss and 
tinnitus.  See Statement in Support of Claim, December 2003; 
Form DD 214.

As an initial matter, the Board notes that the Veteran's 
November 1961 service enlistment examination report revealed 
normal findings, with his hearing acuity on a whispered voice 
test measured at 15/15; audiometric testing was not 
performed.  Similarly, in the October 1961 "Report of 
Medical History," the Veteran indicated that he had never 
had any hearing problems.  His subsequent service treatment 
reports show no evidence of complaints of, treatment for, or 
diagnosis of any hearing problems during service.  At his 
August 1964 service separation examination, audiological 
puretone thresholds were measured as follows (converted to 
ISO-ANSI units):





HERTZ




500
1000
2000
3000
4000
RIGHT
20
15
15
--
10
LEFT
35
15
10
--
15

The results showed that the criteria for hearing loss as 
described under 38 C.F.R. § 3.385 were not met for either the 
right or left ear, as the auditory threshold did not reach a 
level of 40 decibels or greater for any of the frequencies, 
or 26 decibels or greater for at least three frequencies.

The evidence of record shows that following service, the 
Veteran neither sought treatment for, nor received a 
diagnosis of a hearing loss disorder until November 2003, 
when he underwent an evaluation with a private audiologist, 
S. Westfall.  He said that his main problem was difficulty 
understanding speech and ringing in his ears.  He did not, 
however, complain of a history of hearing difficulties or 
tinnitus since service, nor did he indicate when he first 
noticed hearing problems.  Upon testing, the Veteran's right 
ear puretone average was 64 decibels, and his left ear 
puretone average was 59 decibels, both tested at 1000, 2000, 
3000 & 4000 Hertz.  It was noted in the report that normal 
hearing is between 0 and 25 decibels.  Speech recognition 
ability was measured at 44% (noted as poor) for the right 
ear, and 60% (noted as fair) for the left ear (although it is 
unclear from the examination report whether the examiner 
utilized the Maryland CNC Test).  The diagnosis was severe 
flat mixed hearing loss bilaterally.  The results of this 
test showed that, based on the puretone averages, the 
criteria for hearing loss as described under 38 C.F.R. §3.385 
were met bilaterally according to VA standards.  However, the 
audiologist did not diagnose the Veteran with tinnitus, nor 
did she provide an opinion regarding the etiology of his 
hearing loss.

In April 2004, the Veteran was afforded a VA audiology 
examination.  The VA examiner noted that he had reviewed the 
Veteran's complete claims folder, including his service 
records, and observed that the Veteran's June 1964 service 
separation audiology test results revealed normal hearing in 
his right ear, and a mild hearing loss at 6000 Hertz in his 
left ear.  The examiner further indicated that he had 
reviewed the results from the Veteran's November 2003 private 
audiology examination, which revealed a severe, mixed hearing 
loss bilaterally.  During the interview, the Veteran reported 
his primary problems as bilateral hearing loss and tinnitus.  
He said that he had served as a wheeled vehicle mechanic 
during service and also as a repairman for generators, which 
he said exposed him to substantial acoustic trauma.  He 
denied combat service.  He also reported having an 
occupational history of noise exposure working as a farmer 
both before and after service, and as a farmer and truck 
driver following military service, as well as having engaged 
in recreational hunting, all without the benefit of hearing 
protection.  With regard to his claimed tinnitus, the Veteran 
said that he had experienced ringing in his ears since 1993, 
while undergoing a sleep apnea study, but he reported an 
unknown etiology.  However, after noting this information, 
the VA examiner reported that the Veteran had been "non-
cooperative" during testing, and stated that the examination 
results (which were not actually reported) should not be used 
for compensation and pension purposes.  See VA audiological 
examination report, April 2004.

In March 2005, the Veteran's private physician, Dr. Walker 
Britt, wrote a letter to VA, in which he indicated that the 
Veteran suffered from hearing loss, which he said the Veteran 
himself had attributed to military service.  He noted that 
the Veteran had reported normal hearing until he was 
stationed in Hamburg, Germany during service, where he had 
worked as a mechanic on vehicles and diesel generators.  Dr. 
Britt did not, however, refer to the Veteran's aforementioned 
post-service history of noise exposure.  Although he noted 
that the Veteran had undergone a previous audiology 
examination by S. Westfall, he did not state that he had 
examined the Veteran himself or that he had reviewed Ms. 
Westfall's report.  Essentially, Dr. Britt provided a one-
paragraph summary of the Veteran's self-reported contentions 
as to his hearing loss history and requested that this 
information be taken into consideration by VA in deciding his 
claim for service connection.  Dr. Britt did not state that 
he supported the Veteran's lay theory as to the etiology of 
his hearing loss and tinnitus, nor did he provide a medical 
opinion as to the cause of the Veteran's current hearing 
disorders.
  
In March 2009, following the Board's October 2008 remand, the 
Veteran was afforded a second VA audiology examination.  At 
that time, he told the examiner that he first noticed a 
hearing loss problem shortly after his separation from 
service, when he said that he could no longer hear squirrels 
cutting nuts.  The Board notes that this statement is in 
direct contradiction to the Veteran's statement as reported 
by Dr. Britt, in which he said that he had first noticed a 
hearing problem during military service in Hamburg.  As to 
his tinnitus, the Veteran now claimed (contrary to his 
statement during the first VA examination, in which he said 
that he had experienced a ringing in his ears since 1993) 
that he first noticed symptoms of the disorder some four to 
five years after separating from service.  Again, the Veteran 
indicated that he did have a pre- and post-service history of 
occupational noise exposure from farm equipment and trucks, 
but stated that his recreational noise exposure was somewhat 
limited because he only hunted with a 22-caliber rifle.   
During the examination, audiological puretone thresholds were 
measured as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
35
30
60
65
55
LEFT
30
35
40
55
55

The Veteran's speech recognition ability was 80% for the 
right ear and 84% for the left ear.  The examination results 
showed that the criteria for hearing loss as described under 
38 C.F.R. §3.385 were met for both the right and left ear.  
The examiner diagnosed the Veteran with bilateral, mild to 
moderately severe sensorineural hearing loss.  She also found 
that it was more likely than not that his claimed tinnitus 
was associated with his hearing loss.  The VA examiner then 
concluded, based on her examination of the Veteran, as well 
as her complete review of the claims folder, including the 
Veteran's service and post-service audiology examination 
results, that the Veteran's current bilateral hearing loss 
was not the result of military service or any incident of 
service.  She noted that her opinion was based on the 
Veteran's puretone thresholds measured at service separation, 
which were normal, as well as his reported history of 
occupational and recreational noise exposure following 
service.  In addition, although the examiner opined that the 
Veteran most likely had tinnitus associated with his 
bilateral hearing loss, she also concluded, for the same 
reasons she noted regarding his bilateral hearing loss, that 
it was less likely than not that the Veteran's current 
tinnitus was the result of military service. 

Based on a review of the complete evidence of record, the 
Board concludes that the evidence is against granting the 
Veteran's claim of service connection for bilateral hearing 
loss and tinnitus.  

With regard to the Veteran's claim of service connection for 
bilateral hearing loss, the Board has both considered whether 
service connection is warranted on either a direct or 
presumptive basis for such disease.  With regard to granting 
service connection on a direct basis, the Board notes that it 
is free to favor one medical opinion over another, provided 
it offers an adequate basis for doing so.  See Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

In this instance, the VA examiner's medical opinion was based 
on a thorough review of the Veteran's claims folder, 
including his service medical records that were found to be 
negative for evidence of hearing loss both during service and 
at separation.  She further noted that despite the Veteran's 
claim that he first noticed a hearing loss disorder shortly 
after service, as well as his assertion that he first became 
aware of ringing in his ears about four or five years after 
service, the Veteran had admitted during both VA examinations 
that he had a post-service history of occupational and 
recreational noise exposure without the benefit of hearing 
protection.  In rendering her opinion that the Veteran's 
current bilateral hearing loss and tinnitus were not the 
result of service, the VA examiner specifically noted that 
she had reviewed the Veteran's military records, which were 
negative for any evidence of a hearing loss or tinnitus 
disorder during service, and had also taken into 
consideration the Veteran's own self-reported history of 
post-service noise exposure as well as his reported history 
concerning the onset of his hearing problems.  Nonetheless, 
after carefully weighing the evidence, the examiner concluded 
that the Veteran's current hearing loss and tinnitus were not 
related to service.  

With regard to the letter from Dr. Britt, the Veteran's 
private physician, a careful review of his statement shows 
that, although he wrote that the Veteran had a current 
hearing loss, Dr. Britt did not actually opine as to the 
etiology of his condition, nor did he ever state in his 
letter that the Veteran's current hearing loss was the result 
of service.  Rather, in his one-paragraph statement, Dr. 
Britt merely appeared to be reciting the Veteran's self-
reported history of noise exposure in service and of a 
worsening hearing loss as he got older, and asked that this 
"information" be taken into consideration.  The Board 
especially notes that he carefully couched his statement by 
using the Veteran's own words, writing that "he states at 
that time, he was confined to small areas where the noise 
seemed to be more intense and was provided with no hearing 
protection," and "[a]ccording to his history, he had normal 
hearing until he was stationed in Hamburg ...he tells me that 
since then, he has suffered form hearing loss which as he has 
gotten older has only worsened."  See letter from Dr. W. 
Britt, March 2005.  

In evaluating the probative value of these evidentiary 
statements, the Board notes that in Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008), the Court held that the rules 
on expert witness testimony delineated in the Federal Rules 
of Evidence provide "important, guiding factors to be used 
by the Board in evaluating the probative value of medical 
opinion evidence."  Nieves-Rodriguez, 22 Vet. App. at 302.  
The Court found that these factors are: (1) the testimony is 
based upon sufficient facts or data (i.e., whether the 
medical professional is informed of sufficient facts upon 
which to base an opinion relevant to the problem at hand); 
(2) the testimony is the product of reliable principles and 
methods; and (3) the expert witness has applied the 
principles and methods reliably to the facts of the case.  In 
other words, the Court noted that most of the probative value 
of a medical opinion comes from its reasoning; a medical 
opinion is not entitled to any weight "if it contains only 
data and conclusions."  Nieves-Rodriguez, 22 Vet. App. at 
304.  

In the current case, as stated above, the Board notes that 
Dr. Britt's statement is essentially a transcription of the 
claimant's own contentions, and does not amount to probative 
medical evidence showing a relationship between the Veteran's 
bilateral hearing loss and military service.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of 
a claimant's statements regarding medical history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).  Not only did Dr. Britt not provide a 
professional medical opinion as to the cause of the Veteran's 
current hearing loss, but he also made no reference 
whatsoever to the Veteran's previously self-reported history 
of noise exposure after service, in which the Veteran stated 
that he had been exposed to noise both occupationally and 
recreationally.  See VA examination reports April 2004 and 
March 2009.  In light of these facts, the Board finds that 
the VA examiner's opinion, which was based on a review of the 
Veteran's service records, an audiology examination, and the 
Veteran's history of post-service noise exposure, clearly 
outweighs the brief statement from Dr. Britt, and that Dr. 
Britt's letter therefore does not amount to probative medical 
evidence.

Furthermore, the Board also notes that despite the Veteran's 
statement during the March 2009 VA examination that he first 
noticed a hearing loss problem "when he first got out of the 
military,"  (see VA examination report, March 2009), the 
evidence of record indicates that the Veteran did not seek 
treatment for his bilateral hearing loss and tinnitus until 
2003, nearly 40 years after service.  As the record does not 
show that the Veteran manifested a hearing loss to a degree 
of 10 percent within the one-year period following his 
separation from service in August 1964, presumptive service 
connection for the disorder is not warranted.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Moreover, a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this 
case, the substantial amount of time that passed between 
service and the first treatment or documented complaint of 
record of a hearing loss problem is evidence that weighs 
heavily against the Veteran's claim.  
In arriving at its decision to deny service connection, the 
Board also notes that once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.")).  In this 
case, the Board notes that although the Veteran told his 
physician, Dr. Britt, that he first began to experience a 
discernable problem with his hearing while stationed in 
Hamburg, Germany, during service, he later told the VA 
examiner during the March 2009 examination that he did not 
notice a hearing loss problem until shortly after separation 
from service.  See VA examination report, March 2009.  
Additionally, during his first visit for hearing loss 
treatment after service in November 2003, the Veteran told 
the examiner that he was having current problems with his 
hearing, but did not report that he had experienced a 
continuity of hearing difficulty since service or shortly 
after service.  In light of these inconsistent histories, the 
Board finds that the Veteran's reported statements concerning 
the onset of his hearing loss disability are of little 
probative value.  

In addition to the previously discussed evidence, the Board 
has also considered the Veteran's contentions of a continuity 
of symptomatology of a hearing loss disability since service.  
In that regard, the Board notes that the Court has repeatedly 
held that a Veteran is competent to describe symptoms of 
which he has first-hand knowledge.  See Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  The Board finds that 
hearing loss and its associated symptoms is the type of 
condition that the Veteran is competent to describe.  
See Barr v Nicholson, 21 Vet. App. 303 (2007); see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As such, his 
statements as to the onset of his symptomatology are entitled 
to some probative weight.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, while the Veteran may sincerely believe 
that his current hearing loss disorder is related to acoustic 
trauma during service, as a lay person without medical 
experience, he is not competent to link such disability to 
noise exposure in service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Moreover, even where a Veteran 
asserted continuity of symptomatology since service, the 
Court has held that medical evidence is required to establish 
a link between the continuous symptomatology and a current 
underlying condition.  See McManaway v. West, 13 Vet. App. 
60, 66 (1999) (holding that, where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom.  McManaway v. Principi, 14 Vet. 
App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  

The Board has considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the United States Court of Appeals for the Federal Circuit 
determined that the Board erred by finding that a claimant's 
report of in-service symptoms lacked credibility solely 
because there was no objective medical evidence corroborating 
those symptoms at the time.  However, the Board believes the 
instant case is clearly distinguishable, as the Board is not 
relying solely upon a general absence of complaints during 
service.  Rather, it is relying on the fact that the Veteran 
has reported conflicting statements to different examiners 
regarding the onset of his hearing loss problems.  Under such 
circumstances, the Board finds his recent assertions of a 
continuity of symptomatology is of little probative value.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claims of entitlement 
to service connection for bilateral hearing loss or tinnitus.  
In this case, a competent VA examiner reviewed the complete 
evidence of record, taking into account not only the 
Veteran's service records and lay statements, but also the 
reports from his private examiners, and then concluded that 
his current bilateral hearing loss disability and tinnitus 
were not related to military service.  The Board finds the 
detailed clinical findings of the VA examiner to be the most 
probative and persuasive evidence as to the etiology of the 
Veteran's current disorders.  

In arriving at this decision, the Board has considered the 
applicability of the "benefit-of-the-doubt" rule enunciated 
in 38 U.S.C.A. § 5107(b).  However, as the preponderance of 
the evidence is against the Veteran's claim, that rule is not 
applicable in this case.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


